Campbell J.:
The mill lot in question^ was the individual property of a part of the owners of the Village j Plat, and not the common property of the whole company. The evidence shows very clearly that it has always been occupied entire, and that if Bacon street legally crosses it, the street must -owe its existence to the original plats alone.
The plat of the south part of the village represents this lot as distinct from the land platted, and shows it, in its whole extent, running far beyond the north line of Bacon Street, and yet enclosed by unbroken lines. On that side of the plat Bacon street is not protracted on the map, while it is distinctly laid down on the other side. The south plat is entirely inconsistent with any extension of a street through this property.
The north plat lays down no street lines across the mill premises. If the street were intended to cross them, they would be divided by it into two separate lots, and in accordance with the rule followed in the rest of the plat, these lots would have been marked by their external lines. There is not, on •any other portion of the plat, a single open space where the line of a street is intended to run through platted property. Even the public square is separated from the streets by as distinct marks as those separating the smaller lots. The law contemplates that all lots shall be numbered or otherwise designated. It will be seen, by reference to the plan, that •this system of numbering is continued up to the western line of the mill lot, so carefully as to include a very small gore, .numbered twelve, abutting upon it, on the south side of *126Cook street, -while the large lot,'immediately east of the mill lot, is not marked or numbered.
By the annexed explanations the plan is merely intended' to cover the south-west part of the government subdivision, and it is obvious that the mill lot, offering an obstruction to. the plan, was adopted as the external boundary of the subdivisions to the eastward on the lower side. Without refer-, ing to any tof the. legal questions raised, and looking at the plats alone, we think the decree below, enjoining the defend-, ants from opening the street, was proper, and should be-affirmed.
The other Justices concurred..